15 So. 3d 255 (2009)
Alda Ann Freitas HOLMES
v.
Michael Raymond MONTZ.
No. 09-CA-55.
Court of Appeal of Louisiana, Fifth Circuit.
May 14, 2009.
Gregory A. Miller, Attorney at Law, Norco, LA, for Plaintiff/Appellee.
Robert R. Faucheux, Jr., Attorney at Law, Laplace, LA, for Defendant/Appellant.
Panel composed of Judges EDWARD A. DUFRESNE, JR., MARION F. EDWARDS, and SUSAN M. CHEHARDY.
EDWARD A. DUFRESNE, JR., Chief Judge.
On October 10, 2008, defendant-appellant, Michael Raymond Montz, filed a motion for devolutive appeal which was granted by the trial court. After receiving the transcript and record, this Court, in accordance with Rule 2-12.7 of the Uniform Rules -Courts of Appeal, mailed the required notice to defendant-appellant advising him that his appellant brief was due on February 17, 2009. Defendant-appellant did not file his brief by February 17, 2009, nor did he ask this Court for any extension of time. Thereafter, in accordance with Rule 2-8.6 of the Uniform Rules, this Court, by notice dated February 23, 2009, advised defendant-appellant that his appeal would be dismissed as abandoned if he did not file a brief by March 25, 2009. As of March 25, 2009, defendant-appellant had not filed his brief, nor had he asked for any extension of time to file his brief. Rather, defendant-appellant did not file his brief until April 1, 2009, as indicated by the postmark on his filing.
On April 3, 2009, plaintiff-appellee, Alda Freitas Holmes, filed a motion to dismiss appeal as abandoned based on the untimely filing of the appellant's brief. On April 6, 2009, this Court issued an order that all parties show cause, by briefs only, on May 4, 2009, why the appeal of Michael Raymond Montz should not be dismissed as abandoned. On April 29, 2009, plaintiff-appellee filed a memorandum in support of the motion to dismiss appeal as abandoned. However, as of this date, defendant-appellant has not filed a brief in accordance with this Court's April 6, 2009 order.
Rule 2-8.6 of the Uniform Rules-Courts of Appeal provides as follows:
For civil appeals, if an appellant does not file a brief within the time prescribed by Rule 2-12.7 or any extension *256 thereof granted by the court as provided by Rule 2-12.8, a notice shall be mailed by the clerk to counsel for the appellant, or to the appellant if not represented, that the appeal shall be dismissed 30 days thereafter unless a brief is filed in the meantime. If an appellant does not file a brief within 30 days after such notice is mailed, the appeal shall be dismissed as abandoned. Provided, however, that irrespective of the time limit, provided in Rule 2-12.7 for the appellee to file a brief, the appellee's brief shall be filed within 20 days from the due date shown on the notice of abandonment.
Considering the foregoing, we hereby dismiss the appeal of Michael Raymond Montz as abandoned.
APPEAL DISMISSED.